Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is the first office action in response to application No. 16/752,246 (Pub. No. 20200162858) filed on 01/24/2020, as originally filed claims 1 through 15 are presented for examination. 

Interview

     Examiner discussed the two different groups of inventions with respect to instant application claims on March 3, 2021 with applicant’s representative Aaron Gerger (Phone No. 704-491-7457, Reg. No. 76549), applicant’s representative requested a written Election/Restriction office action and no Election over the phone, therefore, this written Election/Restriction office action presented as requested by the applicant.    
Election/Restriction

      Restriction to one of the following inventions is required under 35 U.S.C. 121:  

I.     Claims 1-5, 8-12, and 15: independent claims 1, 8, referral claim 15, dependent claims 2-5, and 9-12 are drawn to a method of terminal performing , classified in class/subclass H04W 4/08. 
II   Claims 6-7 and 13: independent claims 6, 13, dependent claims 7, and 14 are drawn to a method of communications that a terminal receiving a message and decides to stop a timer regarding the call release transmission and entering a state of not participating, classified in class/subclass H04W 4/16.   

     The inventions are distinct, each from the other because of the following reasons: Inventions I and II are directed to related processes.  The related inventions are distinct if the (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).       In the instant case, the processes of Invention I and Invention II having different mode of operation, function, or effect, and are not obvious variants.  Invention I deals with a method of terminal performing communication, a call release acknowledgement message that include a call identifier information element (IE), a caller identifier information element, and a callee identifier information element, in transmits the call release acknowledgement message, and controls the transmission of the call release.       Invention II clearly different in scope and is not an obvious variant in comparison to Invention I.  Invention II limitations is about method of communications that a terminal receiving a message and decides to stop a timer regarding the call release transmission and entering a state of not participating based on the received call release message, a timer for waiting a message with a same call identifier is initiated in response to receiving call release acknowledgement message. 
     Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:  (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention; (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.       Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.   The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.       Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventor ship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventor ship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaima Q. Aminzay whose telephone number is 571-272-7874.  The examiner can normally be reached on 9:00 AM -5:00 PM.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin (Yuwen) Pan can be reached on 571-272-7855.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
/SHAIMA Q AMINZAY/Primary Examiner, Art Unit 2649                                                                                                                                                                                                        

March 18, 2021